Case 2:21-cv-14143-DMM Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   FT. PIERCE DIVISION


     GREGORY BEAUVOIR,                                     CASE NUMBER:

            Plaintiff,

     v.

     XPO LOGISTICS DRAYAGE, LLC and
     ISMAEL E. GONZALEZ,

           Defendants.
     __________________________________/

                                     NOTICE OF REMOVAL

           Defendant, XPO LOGISTICS DRAYAGE, LLC (“Defendant”), through its

    undersigned attorneys, submits this Notice of Removal and requests that the case entitled

    GREGORY BEAUVOIR, Plaintiff, v. XPO LOGISTICS DRAYAGE, LLC and ISMAEL E.

    GONZALEZ, Defendants, which was filed as Case No. GC21-67 in the Circuit Court of the

    Tenth Judicial Circuit, In and For Highlands County, Florida, be removed to the United States

    District Court, Southern District of Florida, Ft. Pierce Division. In support of this Removal,

    Defendant advises the Court as follows:

           1.      Plaintiff’s Complaint was filed in the Highlands County, Florida, Circuit Court

    on February 25, 2021. The Complaint is attached as Exhibit A.

           2.      Defendant was served with the Complaint on March 5, 2021. To the best of

    Defendant’s knowledge, co-defendant ISMAEL E. GONZALEZ has not been served.
Case 2:21-cv-14143-DMM Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 4




              3.   Summons have been issued and discovery filed in the state court by Plaintiff,

    but no other proceedings have occurred in the state court action and no additional pleadings

    have been filed.

              4.   The state court action is a civil action over which this Court has original

    jurisdiction pursuant to 28 U.S.C. § 1332, and is one which may be removed to this Court

    pursuant to the provisions of 28 U.S.C. § 1441, in that the matter in controversy exceeds

    the value of $75,000.00, exclusive of interest and costs, and is between citizens of different

    states.

              5.   Specifically, Plaintiff was a resident of the state of Florida at the time the

    state court action was commenced and remains a resident and citizen of the state of Florida

    as of the date of filing this Notice. (Exh. A, ¶2)

              6.   The co-defendant, ISMAEL E. GONZALEZ, has not been served with process

    based on the state court’s docket. ISMAEL E. GONZALEZ is not an employee of the

    Defendant. He no longer resides at the address on his driver’s license at the time of the crash.

              7.   Defendant, XPO LOGISTICS DRAYAGE, LLC, is a Delaware corporation

    whose principal place of business is 11215 N. Community House, Charlotte, NC 28277. (See

    Affidavit of Alan Smith, Exh. B, ¶ 4.) Thus Defendant is a citizen of Delaware and North

    Carolina pursuant to 28 U.S.C.A. § 1332(c).

              8.   Defendant is not a Florida corporation and does not have a principal place

    of business in Florida. (Exh. B, ¶ 3)

              9.   Defendant believes there is complete diversity of citizenship as to all parties

    in conformance with 28 U.S.C.A. § 1332.



                                                   2
Case 2:21-cv-14143-DMM Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 4




           10.     The amount in controversy exceeds $75,000 (Seventy Five Thousand

    Dollars) as required by 28 U.S.C.A. § 1332(a). Specifically, on November 27, 2019, the

    Plaintiff, Gregory Beauvoir, sent a formal demand for settlement to Defendant for $7

    million, asserting, among other things, that the economic damages incurred by him as a

    result of the accident that is the subject of this lawsuit already exceeded $128,000 (One

    Hundred Twenty Eight Thousand Dollars). (Exh. C)

           11.     “In determining the amount in controversy, the Court should first look to the

    face of the complaint. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

    If the amount in controversy is “not facially apparent from the complaint, then the court should

    look to the notice of removal,” along with other relevant evidence. Williams v. Best Buy Co.,

    269 F.3d 1316, 1319 (11th Cir. 2001).

           12.     Based upon the allegations set forth in Plaintiff’s Complaint, in its entirety,

    and the attached Exhibits, the evidence fully supports a conclusion that Plaintiff is seeking

    damages to be awarded in excess of the jurisdictional minimum of this Court. Therefore,

    subject matter jurisdiction is vested in this Court.

           13.     Venue is properly in the Ft. Pierce Division of the Southern District of Florida,

    pursuant to S.D.L.R. 3 and 28 U.S.C. §1441(a). This case was filed in the Circuit Court of the

    Tenth Judicial Circuit in and for Highlands County, Florida. Therefore, the Ft. Pierce Division

    is the proper Court for removal of this case.

           14.     This Notice of Removal is being timely filed, as the Summons and Complaint

    were served on Defendant on March 5, 2021. (Exh. D)




                                                    3
Case 2:21-cv-14143-DMM Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 4




           15.     A copy of this Notice of Removal is being filed with the Clerk of Court for the

    Circuit Court for the Tenth Judicial Circuit of Florida, together with a Notice of Filing Notice

    of Removal pursuant to 28 U.S.C. 1446(d).

           16.     A copy of this Notice of Removal, together with a Notice of Filing Notice of

    Removal, is being served on Plaintiff pursuant to 28 U.S.C. 1446(d).

           17.     No previous application for the relief sought in the Notice of Removal herein

    has been made to this or any other Court.

           18.     Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendant shall file

    its Answer and/or present its defenses or objections to the Complaint within seven days of the

    filing of this Notice of Removal.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 25th day of March, 2021, I mailed the foregoing via

    U.S. Mail to the following: Joseph N. Nusbaum, Esq., Brotman Nusbaum Ibrahim, 137 W.

    Royal Road Boca Raton, FL 33432, with a courtesy copy provided at his designated email

    address to joe@lawbni.com, michele@lawbni.com, elvia@lawbni.com.


                                                  Timon V. Sullivan
                                                  TIMON V. SULLIVAN, ESQUIRE
                                                  Florida Bar Number: 283010
                                                  Primary: TSullivan@ogdensullivan.com
                                                  OGDEN & SULLIVAN, P.A.
                                                  5422 Bay Center Drive, Suite 100
                                                  Tampa, FL 33609-3420
                                                  (813) 223-5111
                                                  (813) 229-2336 Facsimile
                                                  Attorneys for Defendant XPO Logistics
                                                  Drayage, LLC




                                                   4
